 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     MCLETCHIE LAW
 2   701 East Bridger Ave., Suite 520
 3   Las Vegas, Nevada 89101
     Telephone: (702) 728-5300; Fax: (702) 425-8220
 4   Email: maggie@nvlitigation.com
     Attorney for Plaintiff Mary Benson
 5
 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA
 8     MARY BENSON, an individual,                       Case. No.: 2:19-cv-01949-RFB-VCF
 9
                       Plaintiff,                        STIPULATED
10             vs.                                       PROTECTIVE ORDER
11
       LAS VEGAS METROPOLITAN POLICE
12     DEPARTMENT, in its official capacity; and,
       JOSEPH LOMBARDO, in his official
13     capacity as Sheriff of the Las Vegas
       Metropolitan Police Department;
14
15                     Defendants.

16            Plaintiff MARY BENSON and Defendants LAS VEGAS METROPOLITAN

17   POLICE DEPARTMENT and JOSEPH LOMBARDO (“LVMPD Defendants”), by their

18   respective counsel, having agreed to the following and for good cause under Rule 26(c)(1)

19   of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED as follows:

20            1.      PURPOSES AND LIMITATIONS.

21            Disclosure and discovery activity in this action may involve production of

22   confidential, proprietary, or private information for which special protection from public

23   disclosure may be warranted under Rule 26(c)(1) of the Federal Rules of Civil Procedure.

24   The Parties acknowledge that this Order does not confer blanket protections on all disclosures

25   or responses to discovery and that the protection it affords extends to only the limited

26   information or items that are entitled under law to treatment as confidential.

27   ///

28   ///



                                                     1
               2.      SCOPE.
 1
               All documents produced in the course of discovery, all responses to discovery
 2
     requests, and all deposition testimony and exhibits and any other materials which may be
 3
     subject to discovery (hereinafter collectively “Discovery Material”) shall be subject to this
 4
     stipulated protective order concerning confidential information as set forth below. A copy of
 5
     this Order must be included with any subpoena to any third party. Any party, or any third
 6
     party who produces documents in this litigation, may designate documents as
 7
     “CONFIDENTIAL,” but only after review of the documents by an attorney who has, in good
 8
     faith, determined that the documents contain “Confidential Information,” as defined below,
 9
     and pursuant to the procedure set forth below.
10
11             3.      CONFIDENTIAL INFORMATION.

12             “Confidential Information” shall mean information meriting special protection
     under the Federal Rules of Civil Procedure and applicable case law. Confidential Information
13
14   does not include information that (a) is in the public domain at the time of disclosure; (b)

15   becomes part of the public domain through no fault of the Receiving Party; (c) the Receiving

16   Party can show was in its rightful and lawful possession at the time of disclosure; or (d) the

17   Receiving Party lawfully receives from a Non-party later without restriction as to disclosure.

18             4.      OTHER DEFINITIONS.
19             Party: Any party to this action, including all of its officers, directors, agents, and

20   attorney(s) of record for a Party in this action (including their associates, paralegals, and

21   support/ clerical staff).

22             Non-party: Any individual, corporation, association, or natural person or entity

23   other than a party.

24             Protected Material: Any Discovery Material containing Confidential Information

25   that is designated by a Party or Non-Party as “CONFIDENTIAL,” unless the Receiving Party

26   challenges the confidentiality designation and (a) the Court decides such material is not

27   entitled to protection as confidential; (b) the Designating Party fails to apply the Court for an

28   order designating the material confidential within the time period specified below; or (c) the



                                                      2
 1   Designating Party withdraws its confidentiality designation in writing.
 2             Producing Party: A Party or Non-Party that produces Discovery Material in this
 3   action.
 4             Receiving Party: A Party that receives Discovery Material from a Producing Party.
 5             Designating Party: A Party or Non-Party that designates Discovery Material as
 6   “CONFIDENTIAL”. The Party or Non-party designating information or items as Protected
 7   Material bears the burden of establishing good cause for the confidentiality of all such items.
 8             Challenging Party: A party that elects to initiate a challenge to a Designating Party’s
 9   confidentiality designation.
10             Confidentiality Log: A Confidentiality Log must accompany any production of
11   documents designated as “CONFIDENTIAL” that includes the Bates numbers of the
12   documents designated (or the portions thereof) as “Confidential” and the basis for doing so.
13   Each Producing Party shall keep this log cumulatively and re-produce it every time they
14   designate something as “CONFIDENTIAL” so that it is a cumulative record of what the
15   party has marked “CONFIDENTIAL.”
16             5.     FORM AND TIMING OF DESIGNATION.
17             Protected Material shall be so designated by the Producing Party by placing or
18   affixing the word “CONFIDENTIAL” on the document in a manner which will not interfere
19   with the legibility of the document and which will permit complete removal of the
20   “Confidential” designation. A Confidentiality Log must accompany any production of
21   Protected Material that includes the Bates numbers of the documents designated (or portions
22   thereof) as “CONFIDENTIAL” and the basis for doing so. Documents designated as
23   CONFIDENTIAL by the Producing Party shall be designated “CONFIDENTIAL” prior to,
24   or contemporaneously with, the production or disclosure of the documents.
25             A Party other than the Producing Party can designate material produced by a
26   Producing Party but not designated as “CONFIDENTIAL” as “CONFIDENTIAL” via letter
27   to the Producing Party and any Receiving Parties. Such designation shall have the same force
28


                                                      3
 1   as an initial designation by the Producing Party.
 2            Any designation of documents as “CONFIDENTIAL” shall be accompanied with
 3   a Confidentiality Log in the form included at Exhibit A.
 4            A Designating Party must exercise restraint and make good faith efforts to limit
 5   CONFIDENTIAL designations to specific materials that qualify for protection under the
 6   appropriate standard. Further, a Designating Party must use good faith efforts to designate
 7   for protection only those parts of material, documents, items, or communications that
 8   qualify—so that other portions of the materials, documents, items, or communications for
 9   which protection is not warranted are not swept unjustifiably within the ambit of this Order.
10   If only a portion or portions of materials on a page or within a document merit protection, a
11   Producing Party must so indicate by making appropriate markings in the margins but not
12   over text. The accompanying log should clearly explain which portion is designated as
13   CONFIDENTIAL.
14            A Producing Party that makes original documents or materials available for
15   inspection need not designate them for protection until after the inspecting Party has
16   indicated which material it would like copied and produced. During the inspection and before
17   the designation, all of the material made available for inspection shall be deemed
18   “Confidential.” After the inspecting Party has identified the documents it wants copied and
19   produced, the Producing Party must determine which documents, or portions thereof, qualify
20   for protection under this Order, and, before producing the specified documents, the
21   Producing Party must affix the appropriate legend on each page that contains Protected
22   Material. If only a portion or portions of the material on a page qualifies for protection, the
23   Producing Party also must clearly identify the protected portion(s) (e.g., by making
24   appropriated markings in the margins or by redacting protected portions).
25            Portions of depositions shall be designated CONFIDENTIAL when the deposition
26   is taken or within fourteen (14) business days after receipt of the transcript, if feasible. Such
27   designation shall be specific as to the portions to be protected and, if made by a Party, shall
28   be accompanied with a certification and log on the form, attached as Exhibit A. A


                                                      4
 1   Designating Party must exercise restraint and make good faith efforts to limit
 2   “CONFIDENTIAL” designations to specific materials that qualify for protection under the
 3   appropriate standards.
 4            Inadvertent or unintentional production of Protected Material without prior
 5   designation as “CONFIDENTIAL” shall not be deemed a waiver, in whole or in part, of the
 6   right to designate documents as Protected Material as otherwise allowed by this Order.
 7   Further, a Party may assert that disclosures or discovery material produced by another Party
 8   constitute Protected Material by informing the opposing Party by following the procedures
 9   set forth herein for a Designated Party.
10            6.      PROTECTION OF PROTECTED MATERIAL.
11            a. General Protections. Protected Material shall not be used or disclosed by the
12   Parties or counsel for the Parties or any other persons identified below (¶ 6.b.) for any
13   purposes whatsoever other than preparing for and conducting litigation in the above-entitled
14   action (including any appeal).
15            b. Qualified Receiving Parties and Limited Third-Party Disclosures. Protected
16   Material shall be held in confidence by each qualified Receiving Party to whom it is
17   disclosed, shall be used only for purposes of this action, and shall not be disclosed to any
18   person who is not a qualified recipient. All Protected Material shall be carefully maintained
19   so as to preclude access by persons who are not qualified Receiving Parties.
20            Subject to these requirements, in addition to Parties and the Court, the following
21   categories of persons may be allowed to review Protected Material pursuant to this Order
22   after executing an acknowledgment (in the form set forth at Exhibit B hereto), that he or she
23   has read and understands the terms of this Order and is bound by it:
24                 (1) Any officers, directors, or designated employees of a Party deemed
25                    necessary by counsel of record in this action to aid in the prosecution,
26                    defense, or settlement of this action;
27   ///
28


                                                     5
 1                (2) Professional outside vendors for attorneys of record (such as copying
 2                    services and translators and interpreters),
 3                (3) Court reporters, deposition notaries and staff;
 4                (4) The author of any document designated as CONFIDENTIAL or the original
 5                    source of Confidential Information contained therein;
 6                (5) Persons other than legal counsel who have been retained or specially
 7                    employed by a Party as an expert witness for purposes of this lawsuit or to
 8                    perform investigative work or fact research;
 9                (6) Deponents during the course of their depositions;
10                (7) Counsel for issuers of insurance policies under which any issuer may be
11                    liable to satisfy part or all of a judgment that may be entered in these
12                    proceedings or indemnify or reimburse payments or costs associated with
13                    these proceedings;
14                (8) Any private mediator or arbitrator appointed by the Court or selected by
15                    mutual agreement of the parties and the mediator or arbitrator’s secretarial
16                    and clerical personnel;
17                (9) Any other person as to whom the Producing Party has consented to
18                    disclosure in advance and in writing, on notice to each Party hereto.
19            c. Control of Documents. Counsel for Parties shall take reasonable efforts to
20   prevent unauthorized disclosure of Protected Material pursuant to the terms of this Order. No
21   copies of Protected Material shall be made except by or on behalf of attorneys of record, in-
22   house counsel, or the parties in this action.
23            d. Copies. Any person making copies of Protected Material shall maintain all
24   copies within their possession or the possession of those entitled to access such information
25   under the Protective Order. All copies shall be immediately affixed with the designation
26   “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall
27   be afforded the full protection of this Order.
28   ///


                                                      6
              7.      UNAUTHORIZED DISCLOSURE.
 1
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 2
     Protected Material to any person or in any circumstance not authorized under this Stipulated
 3
     Protective Order, the Receiving Party must immediately (a) notify in writing the Designating
 4
     Party of the unauthorized disclosures, (b) use its best efforts to retrieve all copies of the
 5
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
 6
     made of all the terms of this Order, and (d) request such person or persons to execute the
 7
     “Acknowledgment and Agreement to Be Bound by Stipulated Protective Order” (Exhibit
 8
     B).
 9
10            8.      FILING PROTECTED MATERIAL

11            The Parties shall follow Rule 10-5 of the Local Rules of Practice for the U.S.

12   District Court of Nevada and must file documents under seal under the Court’s electronic
     filing procedures.
13
14            Further, the Parties recognize the presumption of public access inherent in judicial

15   records and that a Protective Order does not establish that documents meet the standard for

16   sealing set forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of

17   Nevada and the Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447
     F.3d 1172 (9th Cir. 2006) and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
18
19   1097 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38
     (2016). When a motion to seal is related to the merits of the case, a “party seeking to seal a
20
21   judicial record then bears the burden of overcoming this strong presumption by meeting the

22   ‘compelling reasons’ standard.” Kamakana, 447 F.3d at 1178. But when motion to seal is

23   unrelated to the merits of the case, a party may overcome this presumption by meeting a less

24   exacting “good cause standard.” Chrysler Group, 809 F.3d at 1097. To establish good cause,
     a party must show specific prejudice or harm—such as protecting a party from annoyance,
25
26   embarrassment, oppression, or undue burden or expense—will result if the motion to seal is

27   denied. Id. (quoting Fed. R. Civ. P. 26(c)). Further, the Court should make an independent

28   determination regarding whether documents merits sealed status, and thus expressly reserves



                                                    7
 1   the right to do. Kamakana 447 F.3d at 1186-87.
 2               In recognition of this legal standard, and the fact that the Party filing Protected
 3   Material may not be the Party that designated it confidential (and thus, may not believe good
 4   cause exists for sealing), the Parties suggest that the procedure set forth below is followed if
 5   the sole ground for a motion to seal is that the opposing Party (or Non-Party) has designated
 6   a document as subject to protection pursuant to this Stipulated Protective Order: the Party
 7   filing such Protected Materials may assert in the accompanying motion any reasons why the
 8   Protected Materials should not, in fact, be kept under seal and the Designating Party, who
 9   must be properly noticed, may likewise file a response asserting its position that the Protected
10   Material merits protection under Rule 26(c) of the Federal Rules of Civil Procedure and
11   attaching a declaration supporting the assertion that the designated material meets the
12   applicable standard.
13               9.     CHALLENGES TO PROTECTED MATERIAL.
14               Any designation of Protected Material is subject to challenge. The following
15   procedures shall apply to any such challenge:
16               a. Burden. The burden of proving the necessity of a “CONFIDENTIAL”
17   designation remains with the party asserting confidentiality.
18               b. Notice; Opportunity to Challenge. A party who contends that Protected
19   Material is not entitled to confidential treatment shall give written notice to the party who
20   affixed the “CONFIDENTIAL” designation of the specific basis for the challenge. The party
21   who so designated the documents shall have ten (10) days from service of the written notice
22   to determine if the dispute can be resolved without judicial intervention and, if not, to move
23   for an Order confirming the “CONFIDENTIAL” designation, and the status as Protected
24   Material.
25               c. Treatment as       Protected    Material    until   Order or Withdrawal.
26   Notwithstanding any challenge to the designation of documents as such, all material
27   previously designated “CONFIDENTIAL” shall continue to be treated as Protected Material
28


                                                      8
 1   subject to the full protections of this Order until one of the following occurs: (1) the Party
 2   who claims that the documents are Protected Material withdraws such designation in writing;
 3   (2) the Party who claims that the documents are confidential fails to move timely for an Order
 4   designating the documents as confidential as set forth in paragraph 9.b. above; or (3) the
 5   Court rules that the documents are not Protected Material and/or should no longer be
 6   designated as “CONFIDENTIAL.”
 7            d. No Waiver. Challenges to the confidentiality of documents may be made at any
 8   time and are not waived by the failure to raise the challenge at the time of initial disclosure
 9   or designation.
10            10.       DURATION; CONCLUSION OF LITIGATION.
11            All provisions of this Order restricting the use of Protected Material shall continue
12   to be binding after the conclusion of the litigation unless otherwise agreed or ordered.
13   However, the dismissal of this action will terminate the jurisdiction of this Court, including
14   over this Order.
15            Within thirty (30) days of the final termination of in the above-entitled action,
16   which would be either a final judgment on all claims or stipulation and order for dismissal
17   with prejudice, all documents and information designated as CONFIDENTIAL by a
18   Designating Party and which has not been challenged, including any copies, or documents
19   containing information taken therefrom, shall be returned to the Designating Party. In the
20   alternative, within thirty (30) days of the final termination of this case, which would be either
21   a final judgment on all claims or stipulation and order for dismissal with prejudice, all such
22   documents, including copies, may be shredded or disposed of in a manner to ensure the
23   destruction thereof and a declaration certifying such destruction or disposal provided to the
24   Designating Party. To the extent a Party has designated portions of a deposition transcript as
25   CONFIDENTIAL, the non-designating Party is under no obligation or duty to shred or
26   dispose of the deposition transcript, however, the CONFIDENTIAL designation will remain.
27   ///
28


                                                      9
              11.     PROTECTED MATERIAL SUBPOENAED                            OR     ORDERED
 1
                      PRODUCED IN OTHER LITIGATION.
 2            If a Party is served with a subpoena or an order issued in other litigation that would
 3   compel disclosure of Protected Material designated by another Party or Non-party, the Party
 4   must so notify the Designating Party, in writing (by e-mail or fax, if possible) within three
 5   (3) court days after receiving the subpoena or order. Such notification must include a copy
 6   of the subpoena or court order.
 7
              12.     ORDER SUBJECT TO MODIFICATION.
 8
              This Order shall be subject to modification on motion of any Party or any other
 9
     person who may show an adequate interest in the above-entitled action to intervene for
10
     purposes of addressing the scope and terms of this Order. The Order shall not, however, be
11
     modified until the Parties shall have been given notice and an opportunity to be heard on the
12
     proposed modification.
13
              13.     NO JUDICIAL DETERMINATION.
14
              This Order is entered based on the representations and agreements of the Parties
15
     and for the purpose of facilitating discovery. Nothing herein shall be construed or presented
16
     as a judicial determination that any specific document or item of information designated as
17
     CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal Rules
18
     of Civil Procedure or otherwise until such time as a document-specific ruling shall have been
19
     made.
20
              14.     MISCELLANEOUS.
21
              a. Public Health and Safety. Nothing in this Order is intended to prevent any Party
22
     from raising with the Court any concern that the disclosure of certain Protected Material may
23
     have a possible adverse effect upon the general public health or safety, or the administration
24
     or operation of government or public office.
25
              b. Right to Further Relief. Nothing is this Order abridges the right of any person
26
     to seek its modification by the Court in the future.
27
     ///
28


                                                     10
 1            c. Right to Assert Other Objections. By stipulating to the entry of this Order, no
 2   Party waives any right it otherwise would have to object to disclosing or producing any
 3   information or item on any ground not addressed in this Order. Similarly, no Party waives
 4   any right to object on any ground to use in evidence of any of the material covered by this
 5   Protective Order.
 6            15.     PERSONS BOUND UPON ENTRY OF ORDER.
 7            This Order shall take effect when entered and shall be immediately binding upon
 8   the Parties (as defined herein). It shall also be binding upon subsequent parties that are added
 9   to this matter, each of which shall execute Exhibit B (Agreement to be Bound).
10            IT IS SO STIPULATED.
11
12   DATED this the 20th day of December, 2019. DATED this the 20th day of December, 2019.
13   MARQUIS AURBACH COFFING                          MCLETCHIE LAW
14
     /s/ Nick D. Crosby                               /s/ Margaret A. McLetchie
15   Nick D. Crosby, NBN 8996                         Margaret A. McLetchie, NBN 10931
     10001 Park Run Drive                             Alina M. Shell, NBN 11711
16   Las Vegas, NV 89145                              701 East Bridger Ave., Suite 520
     Email: ncrosby@maclaw.com                        Las Vegas, NV 89101
17
     Attorney for LVMPD Defendants                    Email: maggie@nvlitigation.com
18                                                    Attorneys for Mary Benson

19
                                               ORDER
20
                                              IT IS SO ORDERED.
21                                                        26th         December
                                              DATED this        day of                       , 2019.
22
23
24
25                                            U.S. MAGISTRATE JUDGE

26
27
28


                                                     11
                                  EXHIBIT A
 1
                 [Name]’s LOG OF CONFIDENTIAL DESIGNATIONS
 2
 3              Bates No.
     Date of    or Other     Specific Description of    Authority/Basis for
 4   Production Identifier   Documents or Information   Designation
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          12
                                             EXHIBIT B
 1
 2                      ACKNOWLEDGMENT OF UNDERSTANDING
                            AND AGREEMENT TO BE BOUND
 3
                               UNITED STATES DISTRICT COURT
 4
                                    DISTRICT OF NEVADA
 5
       MARY BENSON, an individual,                      Case. No.: 2:19-cv-01949-RFB-VCF
 6
 7                     Plaintiff,                       ACKNOWLEDGMENT OF
               vs.                                      UNDERSTANDING AND
 8                                                      AGREEMENT TO BE BOUND
       LAS VEGAS METROPOLITAN POLICE
 9     DEPARTMENT, in its official capacity; and,
10     JOSEPH LOMBARDO, in his official
       capacity as Sheriff of the Las Vegas
11     Metropolitan Police Department;
12                     Defendants.
13
14            The undersigned hereby acknowledges that he or she has read the Confidentiality

15   Order dated ________________, 20___, in the above-captioned action, understands the

16   terms thereof, and agrees to be bound by such terms. The undersigned submits to the

17   jurisdiction of the United States District Court for the District of Nevada relating to the

18   Confidentiality Order during the pendency of the above-entitled action and understands that

19   the terms of said Order obligate him/her to use discovery materials designated

20   CONFIDENTIAL solely for the purposes of the above-captioned action, and not to disclose

21   any such Protected Material to any person, firm, entity, or concern.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                   13
 1            The undersigned acknowledges that violation of the Stipulated Confidentiality
 2   Order may result in penalties for contempt of court.
 3
              Name:
 4            Job Title:
              Employer:
 5            Business Address:
 6
 7
 8
 9   Date                                           Signature

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   14
